        Case 1:18-cv-04705-LMM Document 12 Filed 12/13/18 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JUAN FERNANDEZ,                         )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )
                                        )   Case No. 1:18-cv-04705-LMM-CCB
SITA INFORMATION                        )
NETWORKING COMPUTING USA,               )
INC., d/b/a SITA, and KERRY             )
BRACKEN, individually,                  )
                                        )
             Defendants.                )

     DEFENDANTS’ REPLY MEMORANDUM OF LAW IN SUPPORT OF
        THEIR MOTION TO DISMISS PLAINTIFF’S COMPLAINT
       Defendants SITA Information Networking Computer USA, Inc. (“SITA”)

and Kerry Bracken filed their motion to dismiss the original complaint on

November 16, 2018 (the “Motion to Dismiss”).       Plaintiff thereafter filed and

served an Amended Complaint on November 29, 2018, 13 days after Defendants

filed the Motion to Dismiss.

       A party may amend its pleading once as a matter of course within 21 days

after service of a motion under Rule 12(b). Fed. R. Civ. P. 15(a)(1)(B). An

amended pleading “supersedes the former pleading” such that “‘the original

pleading is abandoned by the amendment, and is no longer a part of the pleader’s
        Case 1:18-cv-04705-LMM Document 12 Filed 12/13/18 Page 2 of 4




averments against [her] adversary.’” Dresdner Bank AG v. M/V Olympia Voyager,

463 F.3d 1210, 1215 (11th Cir. 2006) (footnote omitted) (quoting Proctor &

Gamble Def. Corp. v. Bean, 146 F.2d 598, 601 n.7 (5th Cir. 1945)).

      Plaintiff filed his Amended Complaint within 21 days of the Motion to

Dismiss. See Dkt. Nos. 6, 9. Accordingly, the Motion to Dismiss is now moot.

See Saint v. Perimeter Mortg. Funding Corp., No. 114CV01428MHSRGV, 2014

WL 12465413, at *1 (N.D. Ga. July 29, 2014). However, because the Amended

Complaint does not cure the deficiencies that plagued the original Complaint,

Defendants will timely file a motion to dismiss the Amended Complaint.

                                 CONCLUSION

      The Motion to Dismiss the original Complaint is moot. However, because

the Amended Complaint also fails to state a claim, Defendants will file a motion to

dismiss the Amended Complaint.

      Respectfully submitted this 13th day of December, 2018.

                                      CHAMBERLAIN HRDLICKA
                                       WHITE WILLIAMS & AUGHTRY
                                       By: s/ Annette A. Idalski
                                           Annette A. Idalski, Bar No. 005559
                                           191 Peachtree Street, N.E., 46th floor
                                           Atlanta, GA 30303-1747
                                           Telephone: (404) 658-5386
                                           annette.idalski@chamberlainlaw.com
                                           Counsel for Defendants

                                       -2-
        Case 1:18-cv-04705-LMM Document 12 Filed 12/13/18 Page 3 of 4




                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(D), the undersigned counsel hereby certifies that

this filing complies with the type-volume requirements set forth in Local Rule 5.1.

This document has been prepared in Times New Roman, 14 point font.



                                       By: s/ Annette A. Idalski
                                           Annette A. Idalski




                                        3
             Case 1:18-cv-04705-LMM Document 12 Filed 12/13/18 Page 4 of 4




                            CERTIFICATE OF SERVICE
        This is to certify that on December 13, 2018, I electronically filed

Defendants’ Reply Brief in Support of Their Motion to Dismiss the Complaint

through the Court’s CM/ECF system, which will send a notice of electronic filing

to all counsel of record.




                                          By: s/ Annette A. Idalski
                                              Annette A. Idalski


2976046.v1




                                          4
